Exhibit 10.4
L-3 COMMUNICATIONS HOLDINGS, INC.
2008 LONG TERM PERFORMANCE PLAN
PERFORMANCE UNIT AGREEMENT
(Version 0002)
     This Performance Unit Agreement (this “Agreement”), effective as of the
Grant Date (as defined below), is between L-3 Communications Holdings, Inc., a
Delaware corporation (the “Corporation” or “L-3”), and the Participant (as
defined below).
1. Definitions. Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed to them in the L-3 Communications Holdings, Inc.
2008 Long Term Performance Plan (the “Plan”). The following terms shall have the
following meanings for purposes of this Agreement:
          (a) “Applicable Unit Multiplier” shall mean, with respect to each
Performance Measure, the “Unit Multiplier” calculated pursuant to the Award
Letter based on the actual level of achievement for the Performance Period;
provided, that in the event of a Change in Control, the “Applicable Unit
Multiplier” shall mean 100%, subject to upward adjustment (but not above 200%)
to the extent (if any) that the Committee is able, in its sole discretion, to
assess that the Corporation’s progress, at or prior to the Change in Control,
towards the achievement levels set forth in the Award Letter for such
Performance Measure exceeds the “Target” performance level as adjusted to
account for the reduced period of actual performance.
          (b) “Award Letter” shall mean the award notice to the Participant
attached hereto as Exhibit A.
          (c) “Cause” shall mean the Participant’s (1) intentional failure to
perform reasonably assigned duties, (2) dishonesty or willful misconduct in the
performance of duties, (3) engaging in a transaction in connection with the
performance of duties to the Corporation or its subsidiaries which transaction
is adverse to the interests of the Corporation and is engaged in for personal
profit or (4) willful violation of any law, rule or regulation in connection
with the performance of duties (other than traffic violations or similar
offenses).
          (d) “Change in Control” shall mean:
     (1) the acquisition by any person or group (including a group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the
Corporation or any of its subsidiaries, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of a majority more of
the combined voting power of the Corporation’s then outstanding voting
securities, other than by any employee benefit plan maintained by the
Corporation;
     (2) the sale of all or substantially all the assets of the Corporation and
its subsidiaries taken as a whole; or
     (3) the election, including the filling of vacancies, during any period of
24 months or less, of 50% or more of the members of the Board of Directors,
without the approval of Continuing Directors, as constituted at the beginning of
such period. “Continuing Directors” shall mean any director of the Corporation
who either (i) is a member of the Board of Directors on the Grant Date, or
(ii) is nominated for election to

 



--------------------------------------------------------------------------------



 



the Board of Directors by a majority of the Board which is comprised of
directors who were, at the time of such nomination, Continuing Directors.
          (e) “Committee” or “Compensation Committee” shall mean the
Compensation Committee of the Board of Directors of the Corporation.
          (f) “Disability” shall mean that the Participant, as a result of
incapacity due to physical or mental illness, becomes eligible for benefits
under the long-term disability plan or policy of the Corporation or a subsidiary
in which the Participant is eligible to participate.
          (g) “Fair Market Value” shall mean, with respect to any security, the
closing price of the security as reported on the composite tape of New York
Stock Exchange issues (or if, at the date of determination, the security is not
so listed or if the principal market on which it is traded is not the New York
Stock Exchange, such other reporting system as shall be selected by the
Committee) on the relevant date, or, if no sale of the security is reported for
that date, the next preceding day for which there is a reported sale. The
Committee shall determine the Fair Market Value of any security that is not
publicly traded, using criteria as it shall determine, in its sole direction, to
be appropriate for the valuation.
          (h) “Final Cash Performance Units” shall mean the number of Total
Earned Performance Units attributable to Performance Measures the payment of
which are to be made in cash as specified in the Award Letter.
          (i) “Final Stock Performance Units” shall mean the number of Total
Earned Performance Units attributable to Performance Measures the payment of
which are to be made in shares of L-3 stock as specified in the Award Letter.
          (j) “Grant Date” shall mean the “Grant Date” listed in the Award
Letter.
          (k) “Participant” shall mean the “Participant” listed in the Award
Letter.
          (l) “Performance Measures” shall mean the performance measures set
forth in the Award Letter.
          (m) “Performance Period” shall mean the “Performance Period” set forth
in the Award Letter, subject to adjustment in accordance with Section 5 hereof.
          (n) “Performance Units” shall mean the number of performance units
equal to the Total Target Performance Units or, when finally determined in
accordance with this Agreement, the Total Earned Performance Units.
          (o) “Retirement” shall mean that the Participant (A) terminates
employment with the Corporation and its subsidiaries other than for Cause (and
is not subject to termination for Cause at the time of such termination), (B) is
available for consultation with the Corporation or its subsidiaries at the
reasonable request of the Corporation or its subsidiaries and (C) terminates
employment on or after attaining age 65 and completing at least five years of
service in the aggregate with the Corporation and its subsidiaries (which
service must be continuous through the date of termination except for a single
break in service that does not exceed one year in length).

2



--------------------------------------------------------------------------------



 



          (p) “Segmented Target Performance Units” shall mean, with respect to
each Performance Measure, the number of “Target Units” set forth in the Award
Letter for the Performance Measure, subject to adjustment pursuant to the terms
hereof.
          (q) “Segmented Earned Performance Units” shall mean, with respect to
each Performance Measure, the number of Segmented Target Performance Units
multiplied by the Applicable Unit Multiplier.
          (r) “Subsidiary” or “subsidiary” shall mean, as to any person, any
corporation, association, partnership, joint venture or other business entity of
which 50% or more of the voting stock or other equity interests (in the case of
entities other than corporations), is owned or controlled (directly or
indirectly) by that entity, or by one or more of the Subsidiaries of that
entity, or by a combination thereof.
          (s) “Total Earned Performance Units” shall mean the sum the Segmented
Earned Performance Units for all Performance Measures.
          (t) “Total Target Performance Units” shall mean the sum of the
Segmented Target Performance Units for all Performance Measures.
     2. Target and Final Awards. Subject to the terms, conditions and
restrictions set forth in the Plan and this Agreement, the Corporation hereby
grants the Performance Units to the Participant. The initial amount of
Performance Units granted hereunder represent a target award to the Participant
in respect of the Performance Measures for the Performance Period. The final
award to the Participant, and the amount of any payments to the Participant
hereunder, shall be based on the actual level of achievement of the Performance
Measures for the Performance Period subject to the terms of this Agreement.
     3. Performance Unit Account. The Corporation shall cause an account (the
“Account”) to be established and maintained on the books of the Corporation to
record the number of Performance Units credited to the Participant under the
terms of this Agreement. The Participant’s interest in the Account shall be that
of a general, unsecured creditor of the Corporation. For the avoidance of doubt,
neither this Agreement nor the grant of Performance Units hereunder shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Corporation and a Participant or any other person.
     4. Restrictions on Transfer During Performance Period. The Performance
Units shall not be sold, assigned, transferred, pledged, hypothecated, loaned,
or otherwise disposed of, and during the Participant’s lifetime, the
Participant’s rights with respect to the Performance Units may be exercised only
by such Participant or by his or her guardian or legal representative, except
that the Performance Units may be transferred in the event of death: (a) to any
beneficiar(ies) previously designated in writing by the Participant to the
Corporate Secretary of the Corporation or (b) otherwise by will or by the laws
of descent and distribution. Any sale, assignment, transfer, pledge,
hypothecation, loan or other disposition other than in accordance with this
Section 4 shall be null and void ab initio.
     5. Change in Control During Performance Period. In the event of a Change in
Control, (a) the Segmented Target Performance Units for each Performance Measure
shall automatically be adjusted on a pro-rata basis to reflect the number of
completed months out of the entire Performance Period as of the date of the
Change in Control and (b) the Performance Period shall automatically be deemed
to have terminated and the provisions of Section 10 hereof shall become
applicable.

3



--------------------------------------------------------------------------------



 



     6. Termination of Employment During Performance Period.
          (a) If the Participant’s employment with the Corporation and its
subsidiaries is terminated during the Performance Period: (1) by reason of death
or Disability, (2) by Retirement at least one year after the first day of the
Performance Period, or (3) by the Company without Cause (each, a “Qualified
Termination”), the Segmented Target Performance Units for each Performance
Measure shall automatically be adjusted on a pro-rata basis to reflect the
number of completed months out of the entire Performance Period as of the date
of the termination of employment. Thereafter, the Participant (or his/her
transferee(s) under Section 4 as the case may be) shall be entitled to any
amounts payable under Section 10 following the termination of the Performance
Period in accordance with the terms hereof.
          (b) In the event that the Participant’s employment with the
Corporation and its subsidiaries is terminated during the Performance Period and
is not a Qualified Termination, then the Participant shall forfeit the
Performance Units and all of the Participant’s rights hereunder shall cease.
          (c) The Participant’s rights to the Performance Units shall not be
affected by any change in the nature of the Participant’s employment so long as
the Participant continues to be an employee of the Corporation or any of its
subsidiaries. Whether (and the circumstances under which) employment has been
terminated and the determination of the termination date for the purposes of
this Agreement shall be determined by the Committee or (with respect to any
employee other than an “Executive Officer” as defined under the Plan) its
designee (who, at the date of this Agreement, shall be the Corporation’s Vice
President of Human Resources), whose good faith determination shall be final,
binding and conclusive; provided, that such designee may not make any such
determination with respect to his or her own employment.
     7. No Right to Continued Employment. Nothing in this Agreement shall be
interpreted or construed to confer upon the Participant any right to continue
employment by the Corporation or any of its subsidiaries, nor shall this
Agreement interfere in any way with the right of the Corporation or any of its
subsidiaries to terminate the Participant’s employment at any time for any
reason whatsoever, whether or not with cause.
     8. No Rights as a Stockholder. The Participant’s interest in the
Performance Units shall not entitle the Participant to any rights as a
stockholder of the Corporation. The Participant shall not be deemed to be the
holder of, or have any of the rights and privileges of a stockholder of the
Corporation in respect of, the Award Shares (as defined below) unless and until
such shares have been issued to the Participant in accordance with Section 10.
     9. Adjustments for Certain Changes. The Committee shall make adjustments in
the calculation of any earnings-based Performance Measure to eliminate the
effect of any: (a) impairment losses incurred on goodwill and other intangible
assets or on debt or equity investments computed in accordance with Financial
Accounting Standard No. 142 or other GAAP; (b) gains or losses incurred on the
retirement of debt computed in accordance with Financial Accounting Standard
No. 145; (c) extraordinary gains and losses in accordance with GAAP; (d) gains
and losses in connection with asset dispositions whether or not constituting
extraordinary gains and losses; (e) non-cash gains or losses on discontinued
operations; (f) adoption by the Company of any new accounting standards required
by GAAP or the Securities and Exchange Commission following the Grant Date; and
(g) any gains or losses in respect of the litigation matter styled “L-3
Communications Corporation vs. OSI Systems, Inc.” In the event of an equity
restructuring, as defined in Statement of Financial Accounting Standards 123R,
which affects the Corporation’s common stock, a Participant shall have a legal
right to an adjustment to the Performance Measures and/or the number of
Performance Units (including any performance goal in

4



--------------------------------------------------------------------------------



 



respect of the Performance Measures based on market price per share and the
number of any Performance Units payable in shares of the Corporation’s common
stock) which shall preserve (without enlarging) the value of the award
hereunder, with the manner of such adjustment to be determined by the Committee
in its sole discretion.
     10. Determination and Payment of Final Awards.
          (a) As promptly as practicable following the termination of the
Performance Period, the Committee shall determine the Applicable Unit Multiplier
for each of the Performance Measures (the date of such determination being
referred to herein as the “Determination Date”).
          (b) Promptly following the Determination Date, the Corporation shall
pay the Participant an amount in cash (if any), without interest thereon and
subject to applicable withholding taxes, equal to the number of Final Cash
Performance Units multiplied by the Fair Market Value per share of L-3 common
stock as of the last day of the Performance Period. Upon the payment of the cash
amount contemplated under this clause (b), the Participant’s Account in respect
of the Final Cash Performance Units shall be eliminated.
          (c) Promptly following the Determination Date and the payment by the
Participant of any applicable taxes pursuant to Section 11 of this Agreement,
but subject to any delay necessary to comply with Section 12 hereof, the
Corporation shall issue to the Participant, free and clear of all restrictions,
a number of shares of L-3 common stock (if any) equal to the number of Final
Stock Performance Units (the “Award Shares”). The Corporation shall not be
required to deliver any fractional shares, but shall pay to the Participant, in
lieu thereof, an amount in cash, without interest thereon and subject to
applicable withholding taxes, equal to the Fair Market Value as of the last day
of the Performance Period of such fractional share. The Corporation shall pay
any costs incurred in connection with issuing the Award Shares. Upon the
issuance of the Award Shares (and payment of any cash amounts in respect of
fractional shares, if any) to the Participant, the Participant’s Account in
respect of the Final Stock Performance Units shall be eliminated.
          (d) Subject to the provisions of Sections 11 and 12 with respect to
the issuance of Award Shares, all payments of cash or issuances of Award Shares
under this Section 10 shall be made no earlier than January 1, and no later than
March 15, of the year after the year in which the Performance Period terminates;
provided, that notwithstanding the foregoing, in the event the Performance
Period terminates as a result of a Change in Control, such payments of cash and
issuances of Award Shares shall be made no later than the 30th calendar day
following such Change in Control.
          (e) Notwithstanding the provisions of this Section, in the event of
the death of the Participant prior to the making of any payment or the issuance
of the Award Shares under this Section 10, such payment or issuance shall be
made to the transferee(s) of the Performance Units as provided for under
Section 4 hereof.
     11. Tax Withholding. As a condition to the Corporation’s issuance of the
Award Shares (if any), the Participant shall remit to the Corporation the
minimum amount necessary to satisfy Federal, state, local and foreign
withholding tax requirements, if any (“Withholding Taxes”). The payment shall be
in the form of: (i) cash, (ii) the delivery of Shares, (iii) a reduction in the
number of Shares otherwise issuable or deliverable or other amounts otherwise
payable to the Participant pursuant to this Agreement, or (iv) a combination of
(i), (ii) and/or (iii). The value of any Shares delivered or withheld as payment
in respect of Withholding Taxes shall be determined by reference to the Fair
Market Value of such Shares as of the date of such withholding or delivery. In
the event that Withholding Taxes are satisfied by

5



--------------------------------------------------------------------------------



 



withholding a portion of the Shares otherwise issuable or deliverable to the
Participant pursuant to this Agreement, the Corporation shall not withhold any
Shares in excess of the minimum number of Shares necessary to satisfy the
applicable Withholding Taxes.
     12. General Restrictions. Notwithstanding anything in this Agreement to the
contrary, the Corporation shall have no obligation to issue or transfer any
Award Shares as contemplated by this Agreement unless and until such issuance or
transfer shall comply with all relevant provisions of law and the requirements
of any stock exchange on which the Corporation’s shares are listed for trading.
     13. Dividends. If the Corporation shall declare a record date for the
payment of a cash dividend on its common stock following the completion of the
Performance Period and prior to the issuance of the Award Shares (if any), then
on the payment date in respect of such dividend, a cash dividend equivalent
shall be paid to the Participant (subject to applicable tax withholding) with
respect to the Final Stock Performance Units, with each Final Stock Performance
Unit being equivalent to one share of common stock for this purpose.
     14. Plan Governs. The Participant hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by its terms, all of which are incorporated
herein by reference. The Plan shall govern in the event of any conflict between
this Agreement and the Plan.
     15. Modification of Agreement. This Agreement may be not be modified,
amended, suspended or terminated, and any terms or conditions may not be waived,
without the approval of the Committee. The Committee reserves the right to amend
or modify this Agreement at any time without prior notice to any Participant or
other interested party; provided, that except as expressly provided hereunder,
any such amendment or modification may not adversely affect in any material
respect the Participant’s rights or benefits hereunder except for such
amendments or modifications as are required by law.
     16. Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.
     17. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without giving effect to the conflicts of laws principles thereof.
     18. Successors in Interest; No Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon any successor to the
Corporation. This Agreement shall inure to the benefit of the Participant or the
Participant’s legal representatives. All obligations imposed upon the
Participant and all rights granted to the Corporation under this Agreement shall
be final, binding and conclusive upon the Participant’s heirs, executors,
administrators and successors. Except as expressly provided herein, nothing in
this Agreement shall confer any rights upon any person other than the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.
     19. Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participant, the Corporation and all other interested persons. No member of the
Committee shall be personally liable for any action determination or
interpretation made in good faith with respect to the Plan or the Performance

6



--------------------------------------------------------------------------------



 



Units. In its absolute discretion, the Board of Directors may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement. The Committee shall have the power to delegate any
and all of its rights and duties hereunder to any officer of the Corporation to
the extent permitted under applicable law.
     20. Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Participant and Corporation for all purposes.
     21. Data Privacy Consent. As a condition of the grant of the Performance
Units, the Participant hereby consents to the collection, use and transfer of
personal data as described in this paragraph. The Participant understands that
the Corporation and its subsidiaries hold certain personal information about the
Participant, including name, home address and telephone number, date of birth,
social security number, salary, nationality, job title, ownership interests or
directorships held in the Corporation or its subsidiaries, and details of all
performance units or other equity-based awards or other entitlements to shares
of common stock awarded, cancelled, exercised, vested or unvested (“Data”). The
Participant further understands that the Corporation and its subsidiaries will
transfer Data among themselves as necessary for the purposes of implementation,
administration and management of the Participant’s participation in the Plan,
and that the Corporation and any of its subsidiaries may each further transfer
Data to any third parties assisting the Corporation in the implementation,
administration and management of the Plan. The Participant understands that
these recipients may be located in the European Economic Area or elsewhere, such
as the United States. The Participant hereby authorizes them to receive,
possess, use, retain and transfer such Data as may be required for the
administration of the Plan or the subsequent holding of shares of common stock
on the Participant’s behalf, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer to a broker or other third party with
whom the Participant may elect to deposit any shares of common stock acquired
under the Plan. The Participant may, at any time, view such Data or require any
necessary amendments to it.
     22. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Performance Units
contemplated hereunder, the Participant expressly acknowledges that (a) the
grant of Performance Units is a one-time benefit that does not create any
contractual or other right to receive future grants of performance units, or
benefits in lieu of performance units; (b) all determinations with respect to
future grants of Performance Units, if any, including the grant date, the number
of Performance Units granted and the performance period, will be at the sole
discretion of the Corporation; (c) the Participant’s acknowledgment and
acceptance of this Agreement is voluntary; (d) the value of the Performance
Units is an extraordinary item of compensation that is outside the scope of the
Participant’s employment contract, if any, and nothing can or must automatically
be inferred from such employment contract or its consequences; (e) grants of
performance units are not part of normal or expected compensation for any
purpose and are not to be used for calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and the Participant waives any claim on
such basis; (f) the future value of the Performance Units is unknown, cannot be
predicted with certainty and may be zero; and (g) the Plan is discretionary in
nature and may be suspended or terminated by the Corporation at any time. In
addition, the Participant understands, acknowledges and agrees that except as
expressly provided hereunder, the Participant will have no rights to
compensation or damages related to Performance Unit proceeds in consequence of
the termination of the Participant’s employment for any reason whatsoever and
whether or not in breach of contract.

7



--------------------------------------------------------------------------------



 



     23. Book Entry Delivery of Award Shares. Whenever reference in this
Agreement is made to the issuance or delivery of Award Shares, the Corporation
may elect to issue or deliver such shares in book entry form in lieu of
certificates.
     24. Acceptance. This Agreement shall not be enforceable until it has been
executed by the Participant.

                  By:   L-3 COMMUNICATIONS HOLDINGS, INC.         -s- Michael T.
Strianese [y64454y6445401.gif]       Michael T. Strianese      President and
Chief Executive Officer               -s- Steven M. Post [y64454y6445402.gif]  
    Steven M. Post      Senior Vice President, General Counsel and Corporate
Secretary     

          Acknowledged and Agreed
as of the date first written above:
        Participant Signature    Name:     

8